Citation Nr: 1337124	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and January 1991 to October 2006.  The Veteran also served in the Army Reserve from May 1981to June 1983, with active duty for training (ACDUTRA) from June 1982 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
In March and November 2011 this case was remanded for further development and to afford the Veteran a VA examination.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Bilateral pes planus preexisted service; there was an increase in the severity during service; and the evidence of record does not clearly and unmistakably demonstrate that the increase in severity was due to the natural progression of pes planus. 


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist 

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.  Service Connection

The Veteran asserts that his pes planus was aggravated by his active service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a preexisting condition, whether there has been any measurable worsening of the disability during service.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  If the presumption of aggravation under section 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  38 C.F.R. § 3.306(b).

III.  Factual Background 

The Veteran's pes planus was noted on his June 1982 entrance examination as asymptomatic and the Veteran was given a normal profile.  During his first period of active service, the Veteran was seen on multiple occasions for foot problems.  In July 1984, the Veteran complained of foot pain and reported that he had experienced foot problems for about two years.  In December 1986, the Veteran complained of arch pain and indicated that the pain was worse after running long distances.  The Veteran was issued orthopedic arch supports.  In January 1987, the Veteran complained of arch pain and was given a no running profile for four days.  On his March 1987 separation examination, the Veteran indicated that he had arch pain and an examiner documented that the Veteran was diagnosed with foot pain and was issued supports during service. 
During his second period of active service, mild pes planus was noted in the Veteran's December 1990 enlistment examination.  During this period of service, the Veteran was seen for foot pain on multiple occasions between January 1994 and February 2005.  In July 2005, an examiner indicated that the Veteran had bilateral fallen arches and prescribed custom shoe inserts.  In his May 2006 separation examination, the Veteran reported a history of foot trouble and that both of his arches had fallen.  On evaluation, the examiner noted that the Veteran's feet were abnormal but indicated that the Veteran had normal arches.  

IV.  Analysis

In this case, the Veteran's pes planus was noted on his entrance examination and the evidence of record shows that the severity of the Veteran's pes planus increased during service.  The Board finds that the evidence of record does not clearly and unmistakably demonstrate that the increase in severity of the Veteran's bilateral pes planus was due to the natural progression of pes planus. 

In an April 2013 VA examination, the examiner noted that the Veteran currently has pes planus and that he entered active duty service with pes planus.  The examiner noted that the Veteran had intermittent flare-ups in service, mostly between 1994 and 1996, but that the Veteran's service treatment records did not show significant flare ups that appeared chronic in nature during the last ten years of active duty.  The examiner opined that although the Veteran's pes planus worsened during service, the Veteran's condition did not worsen beyond the natural progression of pes planus.  The examiner explained that pes planus naturally progresses from mild to moderate to severe. 

While the examiner provided a negative opinion, the examiner did not find that the evidence of record clearly and unmistakably shows that the Veteran's condition did not worsen beyond natural progression.  Rather, the examiner provided a conclusory statement that pes planus naturally progresses from mild to moderate to severe and that the Veteran's pes planus did not worsen beyond natural progression in service.  The examiner did not offer any supporting evidence for his opinion or provide an opinion that meets the clear and unmistakable standard to rebut the presumption of aggravation.  

A review of the evidence of record shows that the Veteran entered active duty service with asymptomatic pes planus and that during service he was treated for foot problems on multiple occasions and issued off-the-rack orthopedic supports.  The Veteran's second enlistment examination noted mild pes planus, and again the Veteran was treated for foot problems on multiple occasions and issued custom supports.  As the Veteran's pes planus was noted as asymptomatic on entrance to active duty and the Veteran was treated for foot pain on several occasions, the Board finds that the evidence of record shows that the Veteran's pes planus worsened during service.  Since the VA examiner's opinion fails to rebut the presumption of aggravation, the Board finds that the Veteran's bilateral pes planus was aggravated during service.  

In summary, the Board finds that the Veteran's bilateral pes planus was presumptively aggravated during his active duty service because there was an increase in severity during service and no clear and unmistakable evidence that this increase was due to the natural progression of bilateral pes planus.  Service connection is therefore warranted on the basis of aggravation.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Service connection for bilateral pes planus is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


